Beasley, Judge,
dissenting.
It is clear from the award issued September 15 and from the affidavits of Greenholtz and Pullin, the board’s secretary/treasurer, that the issuance of the award was based on the decision made by the three-member board which heard and considered and voted on the case in August. The award itself shows: “Concurring: Chairman Herbert T. Greenholtz, Jr.” As is apparently customary, when it was signed on September 15 it was signed only by Knowles, the third director who participated and voted in the case, acting for the board in affixing the signature authorizing issuance. Greenholtz did not, and did not have to, take any action after August 31 with respect to the decision. Everything he did was done while he was vested with authority. Likewise, there is no evidence that Knowles did not have the authority of the board as constituted on September 15 to issue the award memorializing the earlier decision made by the board members who heard and fully considered the case. To the contrary, the affidavit of the board’s secretary/treasurer shows that the board intended the decision made by those members who vote on the case be its decision, even if a participant is no longer a member when the decision is reduced to writing and issued. The board as of September 15 apparently saw no need to rehear and reconsider the case simply because the resignation of one of the participating members had become effective in the meantime.
The statute provides that only two members are needed for “the rendering of any decision required . . . to be made by all of the members.” OCGA § 34-9-46. That was done when Greenholtz was a director, and all three made the decision. The voting occurred before Greenholtz left. The statute does not contemplate that the formal en*680try or issuance of the award be done by a minimum of two members, because it specifically uses the word “made” and does not use or add “entered” or “issued.” It does not require the signature of each. Obviously in this case, as no doubt in many, the decision is made (voted on) on a day earlier than the day the award is issued, as the latter must be reduced to writing and has effect from that day with respect to time limitations. Thus the issuance of the award, based on the August decision of the board, should be deemed valid.
Decided March 17, 1988
Rehearing denied March 31, 1988
Michael J. Rust, for appellants.
Another saving approach is to view the order containing the award as nunc pro tunc the August voting, insofar as the “decision” is concerned, with Knowles acting for all three who voted on the case when he signed and issued the award. The record does not establish anything other than that the board intended the decision to be given effect.
All of the action in the case taken by Greenholtz having been taken when he was a member of the board, and the decision in the case having been “made” by three members, there is no violation of OCGA § 34-9-46 when the award is issued after a member leaves, barring any contrary action in the case by those authorized to act in the interim.
This does not conflict with Hartford Accident & Indem. Co. v. Mapp, 96 Ga. App. 517 (100 SE2d 742) (1957), because of the additional evidence here regarding the intention of the board, and because it is clear that all of Greenholtz’ participation occurred while he was a member. Neither is Aetna Cas. & Surety Co. v. Barden, 179 Ga. App. 442 (346 SE2d 588) (1986), dispositive as it rules on a distinguishable set of procedural facts and other provisions of the workers’ compensation law which are not applicable here.
It is proper to reach the merits of the issues in this case now, rather than remand it for the superior court to remand it to the board, for a decision which will because of the issues involved inevitably wend its way here again, at great cost to the parties and at great expenditure of judicial and administrative resources. A newly composed board will have to reconsider and vote on the case, when that has already been correctly done once by authorized members. We are addressing an award issued in 1986, involving alleged benefits commencing in 1983, and the “speedy, efficient, and inexpensive resolution” of this dispute should be provided, in the spirit of Ga. Const. 1983, Art. VI, Sec. IX, Par. I.
David A. Cook, for appellee.